Wells, J.
The plaintiff does not seek to recover for any violence to her person, or for trespass in removing her from the school-house, but for exclusion from the school, thereby depriving her of her legal right to attend school, and receive instruction as a pupil. The declaration, however, does not show that the defendants had any legal authority in the matter; and therefore fails to show that she has been deprived of such right.
But assuming that the defendants were the school committee, and have, by virtue of their authority as such, excluded the plaintiff from her right to attend school as a pupil; yet they are public officers, and in excluding her, must be taken to have acted in the discharge of their public authority and duty. Ordinarily such *501officers are not held to be accountable to individuals who may be aggrieved, for the manner in which they exercise their public functions; Spear v. Cummings, 23 Pick. 224; Sherman v. Charlestown, 8 Cush. 160 ; Dwinnels v. Parsons, 98 Mass. 470; unless some private right is violated, which the individual holds, as property, separately from the community at large. The right to attend school is not such; but is a political right, belonging to the plaintiff as a member of the community in which she lives, and in common with all others of the same community. A proper and sufficient remedy for violation of this right is provided by the Gen. Sts. c. 41, § 11. We think it was intended and must be held to be exclusive of other remedies. The defendants, therefore, are entitled to Judgment on the verdict.